SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of November, 2013 (Report No. 8) ON TRACK INNOVATIONS LTD. (Name of Registrant) Z.H.R. Industrial Zone, P.O. Box 32, Rosh-Pina, Israel, 12000 (Address of Principal Executive Office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-Fx Form 40-Fo Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Yeso Nox Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Yeso Nox Indicate by check mark whether by furnishing the information contained in this Form, the registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yeso Nox If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 6-K ITEM SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. ON TRACK INNOVATIONS LTD. (Registrant) By: /s/ Ofer Tziperman Ofer Tziperman Chief Executive Officer Date: November 25, 2013 Press Release For Immediate Release OTI’s SmartID Division Receives New Order from Tanzania Revenue Authority $3 Million New Order is Part of the SmartID Operation Being Sold to SuperCom Rosh Pina, Israel – November 25, 2013 – On Track Innovations Ltd. (OTI) (NASDAQ: OTIV), a global leader in cashless payment solutions based on contactless transactions and near-field communication (NFC),has received a notification of award from the Tanzania Revenue Authority (TRA) for the provision of support and maintenance for implementation of a computerized driver's license system. The six-month order is through OTI’s SmartID division and is valued at approximately $3 million. The final order documents are expected to be signed in the next 30 days. It is a new order to OTI after the current contract with the TRA for the Tanzanian national driver's license system ended. “We have been serving the TRA for the last three years and the implementation has been very successful,” commented Ofer Tziperman, OTI's CEO. “This follow-on order demonstrates the customer's confidence in the SmartID solution.” In August, OTI signed a definitive agreement to sell its SmartID division to SuperCom Ltd. (NASDAQ: SPCB) for $10 million in secured cash after the closing, with an additional $12.5 million subject to performance-based milestones. The transaction is expected to close in December 2013 following the conclusion of the due diligence process conducted by SuperCom. After the closing of the agreement, SuperCom will be required to execute the TRA order and OTI will not receive any revenues from the order. About OTI On Track Innovations Ltd. (OTI) is a leader in contactless and NFC applications based on its extensive patent and IP portfolio. OTI's field-proven innovations have been deployed around the world to address NFC and cashless payment solutions, petroleum payment and management, cashless parking fee collection systems and mass transit ticketing. OTI markets and supports its solutions through a global network of regional offices and alliances. Visit the website: www.otiglobal.com, the content of it does not form a part of this press release. Safe Harbor for Forward-Looking Statements This press release contains forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995 and other Federal securities laws. Whenever we use words such as “believe,” “expect,” “anticipate,” “intend,” “plan,” “estimate” or similar expressions, we are making forward-looking statements. Because such statements deal with future events and are based on OTI’s current expectations, they are subject to various risks and uncertainties and actual results, performance or achievements of OTI could differ materially from those described in or implied by the statements in this press release.Forward-looking statements include statements regarding the timing of closing, of the sale of the SmartID division to SuperCom, if such transaction is closed at all, finalizing the TRA order and entry into a binding agreement and receipt of revenues by the Company from the new order of the TRA.Forward-looking statements could be impacted by the effects of the protracted evaluation and validation periods in the U.S. and other markets for contactless payment cards, market acceptance of new and existing products and our ability to execute production on orders, as well as other risks and uncertainties, including those discussed in the “Risk Factors” section and elsewhere in our Annual Report on Form 20-F for the year ended December 31, 2012, and in subsequent filings with the Securities and Exchange Commission. Although we believe that the expectations reflected in such forward-looking statements are based on reasonable assumptions, we can give no assurance that our expectations will be achieved. Except as otherwise required by law, OTI disclaims any intention or obligation to update or revise any forward-looking statements, which speak only as of the date hereof, whether as a result of new information, future events or circumstances or otherwise. Investor Contact: Scott Liolios or Matt Glover Liolios Group, Inc. otiv@liolios.com
